Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to submission of application on 2/03/2021.
Claims 1-7 are presented for examination.
	Priority
	Applicants’ claim for the benefit of a prior-filed European application EP20155398 filed on 2/4/2020 is acknowledged and admitted.
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/03/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites "5representing" which appears to be a typographical error.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Elumalai et al (US 20170364320 A1 thereafter "Elumalai"), in view of Shear et al (US 20120116728 A1 thereafter "Shear"), in view of Mayle (US 20170085679).
As to claim 1, Elumalai discloses a control system for a technical plant, comprising: at least one operator station server; and [Webserver 710 (operator station server) routes data and commands [See ¶-71]] 
at least one operator station client, … and the at least one operator station client including a display unit and a control unit; [Memory 712 includes a model (data model) [See ¶-72, 77]. The user client (operator station client) may include a processor (control unit) and a display that functions in conjunction with the processor [See ¶-70]. Thus a skilled artisan would understand that the display and processor function as the display unit]
wherein the at least one operator station server is configured to transmit visualization information representing the data model to the display unit of the at least one operator station client; [Webserver 710 (operator station server) routes data between the memory 712 and the client [See ¶-71]. The user requests and receives the model visualization (visualization information) [See ¶-80-83]] 
wherein the display unit of the at least one operator station client is configured to generate a graphical presentation of the received visualization information for an operator of the control system; [The user client receives the visualization and is displayed ("generate a graphical presentation") [See ¶-84]]
wherein the display unit of the at least one operator station client is further configured to receive commands relating to the data model from the operator and to forward said received commands to the control unit; [The user may provide command inputs to the user client [See ¶-93, 94]. The webserver may receive user input [See ¶-71, 87]]
wherein the control unit is configured to receive the commands from the display unit; [The user client includes a touch screen for receiving command inputs [See ¶-93]]
wherein the control unit is further configured to generate revised visualization information from the received commands and to transmit said revised visualization information directly to the display unit to adjust the graphical presentation of the display unit; … [The user provided input may function as context for modifying the base model displayed to the user [See ¶-88-90, 94]].
However, Elumalai does not explicitly teach "a data model being implemented on the at least one operator station server, …"
Elumalai discloses that the memory storing the model may be implemented in a system 100 [See ¶-41]. It would have been obvious to include the database/memory 712 in webserver 710.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's webserver to incorporate the model memory.
Motivation to do so would be to reduce hardware costs.
However, Elumalai does not teach "wherein the control unit is further configured to generate adjustment commands from the received commands and to transmit said adjustment commands directly to the data model on the at least one operator station server to adjust the data model in response to the operator's commands; wherein the display unit is further configured to generate a checksum specific to the current graphical presentation after receiving the revised visualization information from the control unit and subsequent adjustment of the graphical presentation; wherein the at least one operator station server is configured to generate and transmit to the display unit a checksum specific to the current data model after receiving the adjustment commands from the control unit and subsequent adjustment of the data model; and wherein the display unit is further configured to compare the checksum generated by the display unit with the checksum transmitted by the operator station server to detect a possible inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server, and further configured to request transmission of the visualization information representing the current data model from the at least one operator station server in an event of any inconsistency."
On the other hand, Shear does teach "wherein the control unit is further configured to generate adjustment commands from the received commands and to transmit said adjustment commands directly to the data model on the at least one operator station server to adjust the data model in response to the operator's commands; …"
Shear discloses that a user may provide editing commands to a user device [See ¶-65]. The edit commands are transmitted to the server to modify the stored CAD drawings (data model) [See ¶-117].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system to incorporate the teachings of Shear's CAD editing.
Motivation to do so would be to provide an easy method to modify/update a model of a plant, as taught by Shear [See ¶-7].
However, Elumalai, and Shear do not teach "wherein the display unit is further configured to generate a checksum specific to the current graphical presentation after receiving the revised visualization information from the control unit and subsequent adjustment of the graphical presentation; wherein the at least one operator station server is configured to generate and transmit to the display unit a checksum specific to the current data model after receiving the adjustment commands from the control unit and subsequent adjustment of the data model; and wherein the display unit is further configured to compare the checksum generated by the display unit with the checksum transmitted by the operator station server to detect a possible inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server, and further configured to request transmission of the visualization information representing the current data model from the at least one operator station server in an event of any inconsistency."
On the other hand, Mayle does teach "wherein the display unit is further configured to generate a checksum specific to the current graphical presentation after receiving the revised visualization information from the control unit and subsequent adjustment of the graphical presentation; wherein the at least one operator station server is configured to generate and transmit to the display unit a checksum specific to the current data … wherein the display unit is further configured to compare the checksum generated by the display unit with the checksum transmitted by the operator station server to detect a possible inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server, and further configured to request transmission of the visualization information representing the current data model from the at least one operator station server in an event of any inconsistency."
Mayle discloses that a server may generate a hash (checksum) in order to identify changes in the interface (current data) [See ¶-20]. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server [See ¶-16, 21]. The client receives the hash from the server and compares it to its generated hash [See ¶-22]. If the hashes do not match, the client sends an indication to the server of not matching (inconsistency) and the server transmits the webpage to the client [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing to incorporate the teachings of Mayle's hash comparison.
Motivation to do so would be to reduce demands on data communication networks, and provide superior data compression, as taught by Mayle [See ¶-1].
Elumalai, Shear, and Mayle do not explicitly teach "a checksum specific to the current data model after receiving the adjustment commands from the control unit and subsequent adjustment of the data model;" (Emphasis added.)
However, Mayle discloses that the client may use a server to engage in a conversation with another client [See ¶-14]. It would have been obvious to transmit a command indicating a new message (adjustment command) to the server and thus modify the interface (current data model).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message.
Motivation to do so would be to enable the exchange of messages during a conversation, as suggested by Mayle [See ¶-14].
As to claim 3, Elumalai, Shear, and Mayle disclose the control system as claimed in claim 1, wherein the technical plant comprises a manufacturing or process plant [Elumalai, The industrial system (process plant) may be utilized to perform an industrial process [See ¶-34]].
As to claim 4, Elumalai, Shear, and Mayle disclose a technical plant including at least one control system as claimed in claim 1 [Elumalai, The industrial system (technical plant) includes the SCADA hardware (control system) [See ¶-39]. See claim 1 for a detailed explanation of each limitation]. 
As to claim 5, Elumalai discloses a method for operating a control system for a technical plant including at least one operator station server and [Webserver 710 (operator station server) routes data and commands [See ¶-71]] 
at least one operator station client, … and the at least one operator station client including a display unit and a control unit, [Memory 712 includes a model (data model) [See ¶-72, 77]. The user client (operator station client) may include a processor (control unit) and a display that functions in conjunction with the processor [See ¶-70]. Thus a skilled artisan would understand that the display and processor function as the display unit]
the method comprising: a) transmitting visualization information 5representing the data model to the display unit of the at least one operator station client by the at least one operator station server; [Webserver 710 (operator station server) routes data between the memory 712 and the client [See ¶-71]. The user requests and receives the model visualization (visualization information) [See ¶-80-83]] 
b) generating, by the display unit of the at least one operator station client, a graphical presentation of the received visualization information for an operator of the control system; [The user client receives the visualization and is displayed ("generate a graphical presentation") [See ¶-84]]
c) receiving operator commands to change the graphical presentation in the display unit, and forwarding said received operator commands to the control unit by the display unit; [The user may provide command inputs to the user client [See ¶-93, 94]. The webserver may receive user input [See ¶-71, 87]]
d) receiving the forwarded operator commands from the display unit by the control unit; [The user client includes a touch screen for receiving command inputs [See ¶-93]]
e) generating revised visualization information from the received operator commands and directly transmitting the revised visualization information to the display unit by the control unit to adjust the graphical presentation of the display unit; … [The user provided input may function as context for modifying the base model displayed to the user [See ¶-88-90, 94]]
m) transferring the visualization information representing the current data model from the at least one operator station server to the display unit and graphically presenting the visualization information [The user client receives the visualization and is displayed ("graphically presenting the visualization information") [See ¶-84]]
However, Elumalai does not explicitly teach "a data model being implemented on the at least one operator station server, …"
Elumalai discloses that the memory storing the model may be implemented in a system 100 [See ¶-41]. It would have been obvious to include the database/memory 712 in webserver 710.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's webserver to incorporate the model memory.
Motivation to do so would be to reduce hardware costs.
However, Elumalai does not teach "f) generating adjustment commands from the received commands and transmitting the generated adjustment commands directly to the data 19 LEGAL\50689012\1 14944.0001.000/510021.000model on the at least one operator station server by the control unit such that the operator station server adjusts the data model in response to the operator commands; g) generating, by the display unit, a checksum specific to the current graphical presentation after the display unit has received the revised visualization information from the control unit and has adjusted the graphical presentation accordingly; i) generating, by the operator station server, a checksum specific to the current data model after the operator station server has received the adjustment commands from the control unit and has then adjusted the data model accordingly; j) transferring the checksum from the at least one operator station server to the display unit; k) comparing the checksum generated by the display unit with the checksum generated by the operator station server to detect any inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server; I) requesting visualization information representing the current data model from the at least one operator station server by the display unit in an event of inconsistency between the compared checksums; ..."
On the other hand, Shear does teach "f) generating adjustment commands from the received commands and transmitting the generated adjustment commands directly to the data 19 LEGAL\50689012\1 14944.0001.000/510021.000model on the at least one operator station server by the control unit such that the operator station server adjusts the data model in response to the operator commands; …"
Shear discloses that a user may provide editing commands to a user device [See ¶-65]. The edit commands are transmitted to the server to modify the stored CAD drawings (data model) [See ¶-117].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system to incorporate the teachings of Shear's CAD editing.
Motivation to do so would be to provide an easy method to modify/update a model of a plant, as taught by Shear [See ¶-7].
However, Elumalai, and Shear do not teach "g) generating, by the display unit, a checksum specific to the current graphical presentation after the display unit has received the revised visualization information from the control unit and has adjusted the graphical presentation accordingly; i) generating, by the operator station server, a checksum specific to the current data model after the operator station server has received the adjustment commands from the control unit and has then adjusted the data model accordingly; j) transferring the checksum from the at least one operator station server to the display unit; k) comparing the checksum generated by the display unit with the checksum generated by the operator station server to detect any inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server; I) requesting visualization information representing the current data model from the at least one operator station server by the display unit in an event of inconsistency between the compared checksums; ..."
On the other hand, Mayle does teach "g) generating, by the display unit, a checksum specific to the current graphical presentation after the display unit has received the revised visualization information from the control unit and has adjusted the graphical presentation accordingly; i) generating, by the operator station server, a checksum specific to the current data … j) transferring the checksum from the at least one operator station server to the display unit; k) comparing the checksum generated by the display unit with the checksum generated by the operator station server to detect any inconsistency between the graphical presentation of the display unit and the data model on the at least one operator station server; I) requesting visualization information representing the current data model from the at least one operator station server by the display unit in an event of inconsistency between the compared checksums; …”
Mayle discloses that a server may generate a hash (checksum) in order to identify changes in the interface (current data) [See ¶-20]. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server [See ¶-16, 21]. The client receives the hash from the server and compares it to its generated hash [See ¶-22]. If the hashes do not match, the client sends an indication to the server of not matching (inconsistency) and the server transmits the webpage to the client [See ¶-26].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing to incorporate the teachings of Mayle's hash comparison.
Motivation to do so would be to reduce demands on data communication networks, and provide superior data compression, as taught by Mayle [See ¶-1].
Elumalai, Shear, and Mayle do not explicitly teach "…a checksum specific to the current data model after the operator station server has received the adjustment commands from the control unit and has then adjusted the data model accordingly;" (Emphasis added.)
However, Mayle discloses that the client may use a server to engage in a conversation with another client [See ¶-14]. It would have been obvious to transmit a command indicating a new message (adjustment command) to the server and thus modify the interface (current data model).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message.
Motivation to do so would be to enable the exchange of messages during a conversation, as suggested by Mayle [See ¶-14].
As to claim 7, Elumalai, Shear, and Mayle disclose the method as claimed in claim 5, wherein the technical plant comprises a manufacturing or process plant [Elumalai, The industrial system (process plant) may be utilized to perform an industrial process [See ¶-34]].
Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elumalai et al (US 20170364320 A1 thereafter "Elumalai"), in view of Shear et al (US 20120116728 A1 thereafter "Shear"), in view of Mayle (US 20170085679), in view of Ruppin et al (US 20140053227 A1 thereafter "Ruppin").
As to claim 2, Elumalai, Shear, and Mayle disclose the control system as claimed in claim 1, wherein the display unit and the at least one operator station server are each further configured to utilize a [algorithm] to generate the checksums by the display unit and the at least one operator station server [Mayle, a server may generate a hash (checksum) in order to identify changes in the interface (current data) [See ¶-20]. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server [See ¶-16, 21]].
However, Elumalai, Shear, and Mayle do not teach "'message-digest algorithm 5'".
Ruppin discloses that a hash function may be performed using a message digest algorithm 5 (MD5) [See ¶-74].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message to incorporate the teachings of Ruppin's MD5 hashing.
Motivation to do so would be to provide a strong hashing function, as taught by Ruppin [See ¶-74]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ruppin's MD5 hashing would have predictably resulted in an easy to implement hash function.
As to claim 6, Elumalai, Shear, and Mayle disclose the method as claimed in claim 5, wherein a [algorithm] is utilized for each generation of the checksums by the display unit and the at least one operator station server [Mayle, a server may generate a hash (checksum) in order to identify changes in the interface (current data) [See ¶-20]. A client also generates a hash for the interface (current graphical presentation) after receiving diff updates (revised visualization information) from the server [See ¶-16, 21]].
However, Elumalai, Shear, and Mayle do not teach "'message-digest algorithm 5'".
Ruppin discloses that a hash function may be performed using a message digest algorithm 5 (MD5) [See ¶-74].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Elumalai's industrial model system, and Shear's CAD editing, and Mayle's hash comparison to incorporate a modification message to incorporate the teachings of Ruppin's MD5 hashing.
Motivation to do so would be to provide a strong hashing function, as taught by Ruppin [See ¶-74]. Additional motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Ruppin's MD5 hashing would have predictably resulted in an easy to implement hash function.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO BORJA/Primary Examiner, Art Unit 2173